DETAILED ACTION


Claims 1, 5-10, 13-16, 18-37 are allowed over the prior art of the record..

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the axial force sensor or the robot with such sensor as presented in the independent claim 1, 10, 16, 21, 29 and 34.  Major emphasis is being placed upon the provision of the specifics of an inner ring and an outer ring along with a connecting element, and a first signal pair and a second signal pair having opposite magnetization and are oppositely arranged along a circumferential direction of a specific sensing diaphragm or the signal pair comprising signal emitter, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Okada et al,.  U.S. Publication No. 201901133407.  While it shows a force sensor with inner and outer ring, it fails to specifically teach pair of sensor emitters and specific of the magnetization and specific position of the sensors as mentioned above and required by the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, January 28, 2022